Citation Nr: 1825717	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-40 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for extensor rupture, right index finger.

2.  Entitlement to an initial compensable rating for right index finger scar associated with extensor rupture, right index finger.

3.  Entitlement to an initial compensable rating for kidney stones 

4.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a right knee disability and granted service connection for extensor rupture of the right index finger, kidney stones, and a right finger scar with noncompensable initial evaluations, effective October 1, 2012.   

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims folder.

The issues of entitlement to service connection for right knee disability and a higher initial rating for extensor rupture of the right index finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, extensor rupture of the right index finger is manifested by painful, limited motion and functional loss, with reduced limitation of motion.

2.  Resolving all doubt in the Veteran's favor, right index finger scar is painful, but stable; does not cause any functional limitations and measures less than 12 square inches. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but no higher, for extensor rupture, right index finger have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71 a, Diagnostic Code 5229 (2017).

2.  The criteria for an initial evaluation of 10 percent, but no higher, for a right index finger scar have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When "reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant."  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The assignment of staged ratings is also appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Extensor Rupture, Right Index Finger

The Veteran's extensor rupture of the right index finger is currently rated as non-compensable under 38 C.F.R. § 4.71a, DC 5229.  He seeks a 10 percent rating for painful motion and functional loss.  See April 2014 notice of disagreement.  

DC 5229 pertains to limitation of motion of the index finger or of the long finger.  An evaluation of 10 percent under DC 5229 requires limitation of motion of the index finger or of the long finger, with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible, or with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 should be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  Id.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, restricted or excess movement of the joint, pain on movement, and weakness.  Id.

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 


In an October 2013 VA examination for the wrist, the examiner diagnosed the Veteran with extensor index finger rupture in the right hand.  The examiner noted surgical repair of extensor tendon in right index finger noted in 2012.  The examiner indicated that the Veteran was right hand dominant.

In a February 2014 private treatment record, the Veteran reported mild discomfort with range of motion of both the index and middle fingers, in terms of full flexion and at extreme of extension.  Subsequent examination showed that the Veteran had a five degree extension lag across the index finger MCP joint.  Furthermore, the Veteran was able to make a full fist, with his index finger within 0.25 centimeters of the distal palmar crease.  The clinician noted that intermittent pain with limited range of motion was expected to be permanent.

In November 2014 correspondence, the Veteran reported he had painful, limited motion in his finger.  He further reported that the disability interfered with the completion of the simplest tasks such as typing or writing and fine manipulation tasks.  Importantly, the Veteran indicated that the disability affects his ability to perform his job functions in the mechanical maintenance field including his ability to turn screws, nuts and bolts, and to grasp objects.  

After review of the evidence, the Board finds that a compensable rating is warranted.  The Veteran provided competent and probative complaints of painful, limited motion with functional loss that affects his work.  These complaints are consistent with the objective examination of the Veteran's private clinician.  The objective examination by the private clinician is probative evidence in favor of the claim because the clinician has the appropriate training, expertise and knowledge to evaluate the claimed disability.  

Accordingly, pursuant to 38 C.F.R. § 4.59, the Board finds that the Veteran's subjective complaints of functional loss due to pain, weakness, and incoordination in light of the objective physical findings warrants the minimal compensable rating for the extensor rupture of right index finger as discussed in Burton, DeLuca.  Thus, a 10 percent rating, but no higher, for the extensor rupture of the right index finger is granted.  This is the maximum rating allowed under the applicable diagnostic code.  There are no additional expressly or reasonably raised issues presented on the record.

Scar

The Veteran seeks a compensable rating for his right index finger scar, currently rated under DC 7805.  

DC 7805 provides that scars should be evaluated pursuant to DCs 7800, 7801, 7802, and 7804 and adds that any disabling effect(s) not considered in those rating criteria should be evaluated under an appropriate code.  38 C.F.R. § 4.118, DC 7805 (2017).

DC 7800 evaluates scars or disfigurement of the head, face, or neck.  DC 7801 evaluates scars that are deep and nonlinear.  DC 7802 provides a compensable evaluation where nonlinear, superficial scar or scars are of an area or areas 144 square inches or greater (929 square centimeters).

Under DC 7804, one or two scars that are unstable or painful on examination warrant a 10 percent rating.  A 20 percent rating under DC 7804 requires three or four scars that are unstable or painful, and a 30 percent rating under DC 7804 five or more scars that are unstable or painful.  

Note (1) following DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) following DC 7804 provides that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) following DC 7804 provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional rating under DC 7804 when applicable.  38 C.F.R. § 4.118, DC 7804. 

In an October 2013 VA examination related to the wrist, the examiner noted a scar that was not painful, unstable or with an area of greater than 30 square centimeters.  A subsequent October 2013 addendum noted that the scar was related to the right finger. 

At the August 2017 Board hearing, the Veteran testified that the scar was slightly itchy, tight, and painful upon palpation.  The Veteran indicated that there was no discoloration, loss of tissue or ulceration, but that it was tender. 

Based on the evidence presented, the Board finds that an initial 10 percent evaluation is warranted for the Veteran's right index finger scar.  The Veteran reports that the scar is painful and he is competent to do so.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board is mindful of the competent and probative evidence against the claim (i.e. VA examiner who indicated the scar is not painful).  Nonetheless, the Board notes that simply because the scars were not painful when palpated at the examination in question does not mean the Veteran did not experience tenderness or pain at other times as he reports.  Accordingly, the competent evidence as to whether the right index finger scar is painful is in equipoise and reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

An even higher rating under DC 7804 requires at least three or more scars that are painful or unstable.  As the Veteran does not have at least three painful scars related to his right index finger, a 20 percent rating is not warranted.  Furthermore, there is no evidence that the right index finger scar is unstable.  See 38 C.F.R. §§ 4.7, 4.118, DC 7804.  The Board has also considered whether other diagnostic codes could potentially afford the Veteran a higher rating.  The competent and credible evidence does not show that these scars involve the head, face, or neck (DC 7800) or that it measures at least 12 square inches (DC 7801).  Diagnostic Code 7802 does not provide for a rating higher than 10 percent.  See 38 C.F.R. §§ 4.7, 4.118, DCs 7800-7805.  Thus, a 10 percent rating, and no higher, is assigned for the right finger scar.  There are no additional expressly or reasonably raised issues presented on the record.


ORDER

An initial 10 percent rating, but not higher, for extensor rupture, right index finger is granted.

An initial 10 percent rating, but not higher, for right index finger scar is granted.



REMAND

Kidney Stones

The Veteran's seeks a compensable rating for kidney stones, currently rated under Diagnostic Code (DC) 7510.  

In testimony at the August 2017 Board Hearing, the Veteran reported that he has been treated by Dr. L., a private clinician, for kidney stones.  In letter received in April 2014, Dr. L. indicated that the Veteran was his long-term patient and was treated for recurrent kidney stones with diet therapy.  The claims file does not include Dr. L.'s treatment records.  As such, a remand is necessary to obtain those records.

In the April 2014 notice of disagreement and in November 2014 correspondence, the Veteran reported recurrent stone formation and colic, with management of his condition through drug and diet therapy.  However, at the August 2017 Board hearing, he testified that he only actually passed one stone since 2012.  The Veteran has not had an examination in relation to his claim.  An examination would be helpful assess the current severity and clarify the use of any diet and/or drug therapy. 

Right Knee

The Veteran also seeks service connection for a right knee disability.  He is currently diagnosed with right knee osteoarthritis.  

Initially, the Board notes that a December 1972 pre-enlistment examination noted a right knee abnormality.  Upon enlistment examination in September 1973, however; the right knee was re-examined and found to be stable.  As such, the Veteran is presumed sound upon entrance into active duty.  

The Veteran relates his current right knee disability to service.  At the August 2017 Board hearing, he asserted that his knee disability was caused by the physical rigors of service, including jogging, marching, and running for 20 years.  He testified that while he did not visit sick call, he did notice soreness and swelling in the knee after jogging.  In November 2014 correspondence, he reported his in-service duties also included jumping out vehicles.  

The Veteran has submitted private medical evidence in support of a causal nexus.  

A medical record dated February 12, 2014 from Dr. I.A., a physician with the Carolina Orthopedic and Sports Medicine Center, reflects a finding that the Veteran has a severe degree of arthritis at a relatively early age without family history.  Dr. I.A. noted further that the Veteran's military service was rigorous, and opined that it is likely that military service was a major contributing factor to the development of the degree of arthritis.  A rationale was not included for that opinion.  In April 2017, Dr. I.A. also completed a disability benefits questionnaire (DBQ).  He opined that the right knee osteoarthritis is more likely than not related to service.  The rationale does not provide a persuasive basis upon which to grant service connection.

The Veteran has not been afforded a VA examination in relation to this claim.  In light of his testimony and the private evidence noted above, he should be afforded one.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he authorize VA to obtain the records from Dr. L. who treated his kidney stones.  Upon receipt of any necessary authorization, take appropriate action to request complete records.  He is to be advised that he can also submit these records himself.  

2.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his right knee disability.  The claims file and a copy of the remand must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.  The examiner is asked to address the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current right knee disability had onset in service or is otherwise related to service?

b) Is it at least as likely as not that the Veteran's osteoarthritis initial manifested within one year of discharge from service?  

A complete rationale for the requested opinions must be provided.  In responding to the questions above, the examiner is advised of the following: 

i) The Board has determined the Veteran was sound upon entry into service and without a preexisting right knee disability.  

ii) The examiner is to consider the Veteran's contention that physical rigors of service over a twenty year period, including running, jumping out of vehicles, jogging, and marching, caused discomfort and swelling (even though not documented in his service treatment records) and contributed to his current disability.

iii) The examiner is to consider the private medical evidence provided in support of causal nexus from Dr. I.A. including the February 12, 2014 medical record and the July 2017 DBQ discussed in the Remand.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

3.  Schedule the Veteran for a VA examination to evaluate the current nature and severity of his kidney stones.  The entire claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.  

a) The examiner should specifically discuss the frequency and severity any colic attacks and/or infection, the necessity of using a catheter, and whether the Veteran is on either diet or drug therapy.  The number of both invasive and non-invasive procedures necessary to treat his kidney stone residuals within the last 12-month period should also be noted. 

The examiner is advised that the Veteran and his treating provider, Dr. L., report the use of diet and drug therapy.

b) The examiner should assess whether kidney function is impaired.  If no such renal dysfunction is present, this should be explicitly noted in the examination report.  

All findings must be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Thereafter, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


